Exhibit 10.48

 

 

 

Thirteenth Amendment to the Second Restatement of the

Merit Medical Systems, Inc. 401(k) Profit Sharing Plan

 

Merit Medical Systems, Inc. (the “Employer”) hereby adopts this Thirteenth
Amendment to the Second Restatement of the Merit Medical Systems, Inc. 401(k)
Profit Sharing Plan (the “Plan”) on the date noted below.

 

WHEREAS, the Employer previously adopted the Plan; and

 

WHEREAS, the Employer desires to make a Discretionary matching contribution for
the 2019 plan year pursuant to Adoption Agreement section 28.A.b. in the amount
of 60% on every dollar deferred up to 5% compensation for the period January 1,
2019 to September 30, 2019; and

 

WHEREAS, the Employer reserves the right to amend said Plan from time to time;
and



WHEREAS, the Employer desires to amend the Plan to modify Employer matching
contributions with regards to the Period of determination.

 

NOW, THEREFORE, effective January 1, 2019, the Plan is amended by replacing the
Adoption Agreement section(s) as noted below with the following language: 

 

28.EMPLOYER MATCHING CONTRIBUTIONS (Plan Section 12.1(a)(2)) (skip if matching
contributions are NOT selected at Question 12.d.)

 

C.Period of determination. The matching contribution formula will be applied on
the following basis (and Elective Deferrals and any Compensation or dollar
limitation used in determining the matching contribution will be based on the
applicable period):

i.[   ]the Plan Year

j.[   ]each payroll period

k.[   ]each month

l.[   ]each Plan Year quarter

m.[   ]each payroll unit (e.g., hour)

n.[X]N/A (Plan only provides for discretionary matching contributions; i.e.,
a.1. or b. is selected above)

NOTE:For any discretionary match, the Employer will determine the calculation
methodology at the time the matching contribution is determined.

 

G.True‑up contributions. Under Period of determination above, if j. ‑ m. is
selected, does the Employer have the discretion to true‑up the Employer matching
contribution (i.e., apply the Employer matching contribution on a Plan Year
basis)? (leave blank if not applicable).

z.[   ]Yes (may not be elected if the "ADP and/or ACP test safe harbor"
provisions are being used).

 

Except as amended hereinabove, the Plan shall remain unchanged, and as amended
herein, shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Employer has executed this Amendment this 18th day of
December, 2019.

 

 

MERIT MEDICAL SYSTEMS, INC.

 

 

By: /s/ Fred Lampropoulos

 

Title: Chairman and Chief Executive Officer

 



